                                                                             E-FILED
                                                 Thursday, 06 June, 2019 10:53:00 AM
                                                        Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                      PEORIA DIVISION


TIMOTHY B. FREDRICKSON,              )
                                     )
     Petitioner,                     )
                                     )
     v.                              )     No. 19-cv-4080
                                     )
DUSTY TERRILL, Sheriff,              )
                                     )
     Respondent.                     )


                         ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter is before the Court on Petitioner Timothy B.

Fredrickson’s Petition for Writ of Habeas Corpus Pursuant to 28

U.S.C. § 2241 (Doc. 1). Fredrickson is currently in federal pretrial

detention at the Mercer County Jail, in Aledo, Illinois. This matter

is now before the Court for preliminary review of the § 2241

petition pursuant to 28 U.S.C. § 2243 and Rule 1(b) and Rule 4 of

the Rules Governing Section 2254 Proceedings for the United

States District Courts. For the reasons set forth below, Petitioner’s

§ 2241 Petition (Doc. 1) is SUMMARILY DISMISSED WITH

PREJUDICE.
     The Court takes judicial notice that Fredrickson has a

pending criminal case in the Central District of Illinois before Chief

Judge Sara Darrow and is charged with sexual exploitation of a

child in violation of 18 U.S.C. §§ 2251(a) and (e). United States v.

Fredrickson, Case No. 4:17-cr-40032-SLD (C.D. Ill.) (hereinafter

“Crim.”). He is currently in pretrial detention at the Mercer County

Jail, with a trial date set for July 30, 2019.

     Fredrickson initially waived a preliminary hearing and

consented to detention at a hearing on March 9, 2017. See Crim.,

March 9, 2017 Minute Entry. At Fredrickson’s request, a bond

hearing was held on December 19, 2017. Chief Judge Darrow

denied bond. Crim., Hearing Transcript, d/e 30 at 5-6. After new

counsel was appointed for Fredrickson, a Motion for

Reconsideration of Detention Order was filed on January 23, 2018.

Crim., d/e 29. The court held a hearing on this motion on

February 14, 2018, and Chief Judge Darrow denied the Motion for

Reconsideration. Crim., Hearing Transcript., d/e 39 at 44.

     On July 9, 2018, Fredrickson filed a pro se notice of appeal of

the detention order. Crim., d/e 44. The Seventh Circuit dismissed



                              Page 2 of 5
the appeal as untimely, finding that a 14-day time limit applied

and that Fredrickson had filed his appeal over four months late.

Crim., d/e 58.

     On April 16, 2019, Fredrickson filed this pro se Petition for

Habeas Corpus Pursuant to 28 U.S.C. § 2241 (Doc. 1). He argues

that the Seventh Circuit should not have denied his appeal

because there is no time limit to appeal bail, and that the Seventh

Circuit failed to reach the merits on his claim and instead “side-

stepped, ducked, and otherwise dodged” the issues. Fredrickson

argues that he was prejudiced in both his bail hearings because

the pretrial services report, on which the prosecution and Judge

relied, was incorrect and he was unable to view it. Finally, he

argues that he has been denied his Sixth Amendment right to

counsel because his original counsel allowed his bail hearing to be

delayed and failed to appeal the decision. Fredrickson requests

that this Court release him on bond and require the Seventh

Circuit to enter opinions.

     However, neither of Fredrickson’s requests for relief are

available through a petition for habeas corpus. The Seventh



                             Page 3 of 5
Circuit has held that a federal pre-trial detainee’s request for

release can only be considered under the Bail Reform Act, and not

under a § 2241 petition for habeas relief. United States v. Pipito,

861 F.2d 1006, 1009 (7th Cir. 1987); see also, Reese v. Warden

Philadelphia FDC, 904 F.3d 244, 245 (3d Cir. 2018) (holding

“federal defendants who seek pretrial release should do so through

the means authorized by the Bail Reform Act, not through a

separate § 2241 action”). This is because “[f]unneling requests for

pretrial relief through the criminal action encourages an orderly,

efficient resolution of the issues, maintains respect for the

appellate process, and prevents duplication of judicial work and

judge-shopping.” Reese, 904 F.3d at 247; Falcon v. U.S. Bureau of

Prisons, 52 F.3d 137, 139 (7th Cir. 1995) (“It seems to us to go far

afield to seek habeas corpus relief which could conceivably

interfere with the trial judge's control of the criminal case pending

before him.”). Accordingly, the Court will not entertain

Fredrickson’s request for release.

     Fredrickson’s request that this Court order the Seventh

Circuit to enter opinions is also not properly brought through a



                             Page 4 of 5
petition for habeas corpus. A petition for a writ of habeas corpus

is the proper action “[i]f the prisoner is seeking what can fairly be

described as a quantum change in the level of custody.” Graham

v. Broglin, 922 F.2d 379, 381 (7th Cir. 1991). Whether the

Seventh Circuit issues an opinion has no bearing on Fredrickson’s

custody. Moreover, this Court has no authority to order the

Seventh Circuit to do anything.

     Accordingly, Petitioner Timothy B. Fredrickson’s Petition for

Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (Doc. 1) is

SUMMARILY DISMISSED. This case is CLOSED.


ENTER: June 6, 2019.

FOR THE COURT:
                           s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                             Page 5 of 5
